Citation Nr: 0522311	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran was a member of the Massachusetts Army National 
Guard with active duty for training (ACDUTRA) from November 
1960 to May 1961 and active duty from October 1961 to August 
1962.   

This matter is before the Board of Veterans'Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

This case was previously before the Board in November 2003, 
when it was remanded for compliance with the Veterans Claims 
Assistance Act (VCAA) and to obtain additional private 
medical records.  As the RO has completed the development 
requested by the Board, no further action by the RO is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A pre-existing back strain did not increase in severity 
during the period of active duty and the post-service back 
disability is otherwise unrelated to service.    


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
wartime service, nor may arthritis be presumed to have been 
incurred. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, and 
which information and evidence the claimant is expected to 
provide.  Under 38 C.F.R. § 3.159, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO initially adjudicated the claim without VCAA notice.  
The Board identified the procedural defect in its remand in 
November 2003 and directed the RO to comply with the VCAA.  
The RO then notified the veteran of the VCAA by letters in 
January and October 2004.  The veteran was notified of the 
type of evidence needed to substantiate the claim of service 
connection for a back disability, namely, evidence that an 
injury or disease was made worse during service or evidence 
of an in-service injury, disease, or an event, causing an 
injury or disease, evidence of a current disability, and 
evidence that the current disability is related to an in-
service injury, disease, or event, causing injury or disease.  
He was informed that VA would obtain service medical records, 
VA records, and records of other Federal agencies, 


and that he could submit private medical records or with his 
authorization VA would obtain private medical records on his 
behalf.  It was request that the veteran send any medical 
evidence he had to support the claim.  

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the agency of original 
jurisdiction described above cured the error in the timing of 
the notice because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim as 
he had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In its remand, the Board directed the 
agency of original jurisdiction to ask the veteran for 
information about treatment by a doctor in Fall River, 
Massachusetts, and at Quincy City Hospital.  The agency of 
original jurisdiction made the request by letter in October 
2004.  As the veteran has not responded with the requested 
information, there is no further duty to assist the veteran 
in the development of his claim.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

As there is no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been fulfilled.

Factual Background 

The veteran's DD Forms 214 show that he was ordered to 
ACDUTRA from November 27, 1960 to May 21, 1961, and to active 
duty from October 15, 1961 to August 11, 1962.   

The service medical records for the period of ACDUTRA, 
including the reports of entrance and separation 
examinations, contain no complaint, finding, or history of a 
back abnormality. 

On entrance examination for the period of active duty, the 
veteran reported that he had worn a brace or back support.  
The examiner noted that the veteran was unable to bend 
forward and that the veteran was under treatment for back 
strain.  Recent back strain was listed in the summary of 
defects.  The remainder of the service medical records 
disclose that the veteran was seen several times from 
December 1961 to March 1962 for back pain.  There was no 
history of direct trauma.  X-rays revealed loss of the usual 
lordotic curve, otherwise, no significant bone or joint 
abnormalities.  After evaluation in March 1962, the 
impression was probable chronic lumbosacral strain.  On 
separation examination, the veteran reported that he had had 
back treatment by a doctor in Fall River.  The examiner noted 
that the veteran had back problems in the past with no 
recurring difficulty.  The evaluation of the spine was 
normal. 

After service, on VA examination in July 2000, the veteran 
reported that he injured his back in 1961 falling from a 
truck at Fort Bragg, North Carolina.  He stated that he was 
hospitalized for eight weeks at the Quincy City Hospital in 
Quincy, Massachusetts because of a dislocation of the L5 
vertebrae.  A steel brace was made to help support his back.  
On physical examination, standing and walking were not 
limited.  Posture and gait were within normal limits.  
Examination of the lumbar spine revealed loss of motion with 
pain.  The neurological evaluation was within normal limits.  
X-rays revealed minor degenerative changes of the lumbar 
spine.  The diagnosis was lumbar strain.  

In March 2005, the RO requested a search for inpatient 
clinical records at Fort Bragg from 1961 to 1962, but no 
records were located.  As previously noted the veteran did 
not respond to the request for information about the 
hospitalization for treatment of his back. 

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 
38 C.F.R. § 3.306(b). 



Analysis

For the period of ACDUTRA, no back abnormality was shown to 
exist.  For the period of active duty, beginning in October 
1961, back strain was noted on entrance examination and the 
veteran was unable to bend forward.  The remainder of the 
service medical records do not document a back injury, but 
the records do show that the veteran was evaluated for back 
pain on several occasions, resulting in the impression of 
probable chronic lumbosacral strain. 

After service, the veteran was asked to provide information 
about treatment for a dislocated disc in 1962, but he has not 
responded.  The first post-service documentation of a back 
problem was on VA examination in 2000 in which the diagnosis 
was lumbar strain.  

The notation of back strain with the inability to bend 
forward on entrance examination establishes that the veteran 
had a preexisting back injury or disease.  The remaining 
question is whether the back strain was aggravated by 
service. 

While the veteran asserts he injured his back during active 
duty, there is no documentation of a superimposed back injury 
and the veteran has not produced the requested private 
medical records to substantiate his claim. 

The record shows that the veteran entered the period of 
active duty with back strain and in the inability to bend 
forward, which had required treatment.  During service, 
without evidence of a superimposed injury, the veteran was 
seen for back strain also requiring treatment, but no 
increase in severity was found on separation examination.  
Almost forty years after service, back strain was found on VA 
examination in 2000 with no medical evidence of back strain 
in the interim.  In this case, aggravation is not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  



As for the probative weight of the veteran's statements, 
where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of an increase in severity of the pre-existing back 
disability or residuals of a superimposed injury is required 
to support the claim.  The veteran as a layperson is not 
competent to offer a medical opinion and consequently his 
statements to the extent that he associates the post-service 
back problems to service do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the 
Board must reject the veteran's statements as favorable 
evidence. 

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
medical evidence of an increase in severity of the pre-
existing back disability or of a superimposed injury during 
service, the current back disability is unrelated to service. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER


Service connection for residuals of a back injury is denied.



____________________________________________
	GEORGE E. GUIDO, JR
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


